IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 October 3, 2008
                                No. 08-40110
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

ENRIQUE MORENO SANCHES

                                           Plaintiff-Appellant

v.

UNITED STATES PROBATION OFFICE; DICK LEONARD; G RUDOLPH
GARZA, JR; ARMANDO FLORES

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:94-CV-387


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Enrique Moreno Sanches, federal prisoner # 61759-079, appeals the
district court’s denial of his FED. R. CIV. P. 60(b) motion to reopen, which was
filed more than 11 years after the dismissal of his 42 U.S.C. § 1983 complaint.
He argues that the district court erred by construing his motion as based on Rule
60(b)(1); instead, Sanches argues that his motion was based on Rule 60(b)(6),
which he asserts does not have a time limit.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40110

      We conclude that, because Sanches’s motion is untimely under either
subsection, the district court did not abuse its discretion in denying the motion.
A motion based on Rule 60(b)(1) must be made not more than one year after the
entry of judgment; a motion based on Rule 60(b)(6) must be brought “within a
reasonable time.” FED. R. CIV. P. 60(c)(1). It is undisputed that Sanches’s
motion was not filed until more than 11 years after the district court’s dismissal
of his § 1983 complaint; therefore, it clearly was untimely under subsection
(b)(1). We also conclude that Sanches has not shown that his motion was filed
within a reasonable time or that extraordinary circumstances exist that would
warrant relief under Rule 60(b)(6). See Hess v. Cockrell, 281 F.3d 212, 216 (5th
Cir. 2002); Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996)
(en banc).
      AFFIRMED.




                                        2